

117 S1765 IS: Future of Freight Mobility Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1765IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to provide greater flexibility for multimodal freight improvements, and for other purposes. 1.Short titleThis Act may be cited as the Future of Freight Mobility Act of 2021.2.FindingsCongress finds that—(1)the national movement of freight is critical to the economic growth of the United States, transporting $1,240,000,000,000 in goods each year, accounting for nearly 6 percent of annual gross domestic product in the United States;(2)multimodal movement of freight, via road, air, rail and water, is critical to the national competitiveness of the United States, supporting every sector of the United States economy by employing a cohesive network to both distribute goods around the country and deliver exports of the United States to the rest of the world;(3)the United States inland waterways system moves more than 500,000,000,000 tons of waterborne cargo every year, valued at over $130,000,000,000, and sustains over 65,000 jobs;(4)the McClellan-Kerr Arkansas River Navigation System (referred to in this Act as the MKARNS) moves more than $4,000,000,000 in critical commodities every year and supports more than 56,000 jobs, driving economic growth and efficiency for a 12-State region consisting of Oklahoma, Arkansas, Kansas, Texas, Colorado, Montana, Nebraska, Minnesota, South Dakota, North Dakota, Missouri, and Idaho;(5)Congress authorized the Corps of Engineers to deepen the MKARNS from 9 feet to 12 feet in 2003, and approximately 90 percent of the MKARNS is already 12 feet deep; and(6)in 2015, the Maritime Administration—(A)designated the MKARNS as Marine Highway Corridor M–40; and (B)changed the status of the MKARNS from a moderate to high-use waterway after waterborne commerce increased.3.Federal-aid highway program(a)Nationally significant freight and highway projectsSection 117(d)(1)(A) of title 23, United States Code, is amended—(1)in clause (iii)(II), by striking or at the end;(2)in clause (iv), by striking and at the end and inserting or; and(3)by adding at the end the following:(v)a project on Marine Highway Corridor M–40 in Arkansas and Oklahoma on the Arkansas, Verdigris, and White Rivers, if the Secretary determines that the project—(I)is functionally connected to the National Highway Freight Network; and(II)is likely to reduce on-road mobile source emissions; and.(b)Congestion mitigation and air quality improvement programSection 149(b) of title 23, United States Code, is amended—(1)in paragraph (8)(B), by striking or at the end; (2)in paragraph (9), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:(10)if the project is a project on Marine Highway Corridor M–40 in Arkansas and Oklahoma on the Arkansas, Verdigris, and White Rivers that—(A)is functionally connected to the Federal-aid highway system; and(B)the Secretary determines is likely to contribute to the attainment or maintenance of a national ambient air quality standard..(c)National highway freight programSection 167(i)(5)(B) of title 23, United States Code, is amended—(1)in clause (i), by striking and at the end;(2)in clause (ii), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(iii)on Marine Highway Corridor M–40 in Arkansas and Oklahoma on the Arkansas, Verdigris, and White Rivers, if the Secretary determines that the project—(I)is functionally connected to the National Highway Freight Network; and(II)is likely to reduce on-road mobile source emissions..